                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                     Crim. Action No.: 1:19CR39-1
                                                 (Judge Kleeh)

CHRISTIAN STEVENS,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 63],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   January      3,    2020,   the    Defendant,     Christian     Stevens

(“Stevens”),    appeared      before   United     States    Magistrate    Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count One of the Indictment. Stevens stated that he understood

that the magistrate judge is not a United States District Judge,

and Stevens consented to pleading before the magistrate judge.

This Court referred Defendant’s plea of guilty to the magistrate

judge for the purpose of administering the allocution, pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether   the   plea   was    knowingly     and   voluntarily   entered,      and

recommending to this Court whether the plea should be accepted.

     Based upon Defendant Stevens’ statements during the plea

hearing   and   the     Government’s       proffer   establishing      that   an

independent factual basis for the plea existed, the magistrate
USA v. STEVENS                                             1:19-CR-39
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 63],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judge found that Defendant Stevens was competent to enter a plea,

that the plea was freely and voluntarily given, that he was aware

of the nature of the charges against him and the consequences of

his plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 63] finding a

factual basis for the plea and recommending that this Court accept

Defendant Stevens’ plea of guilty to Count One of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.      Neither the Defendant

nor the Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 63], provisionally ACCEPTS Defendant Stevens’ guilty

plea, and ADJUDGES him GUILTY of the crimes charged in Count One

of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until




                                  2
USA v. STEVENS                                             1:19-CR-39
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 63],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of Stevens, and prepare a presentence investigation

report for the Court;

     2.   The Government and Defendant Stevens shall each provide

their narrative descriptions of the offense to the Probation

Officer by February 3, 2020;

     3.   The presentence investigation report shall be disclosed

to Defendant Stevens, counsel for Defendant, and the Government on

or before April 3, 2020; however, the Probation Officer shall not

disclose any sentencing recommendations made pursuant to Fed. R.

Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before April 17, 2020;

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

1, 2020; and




                                  3
USA v. STEVENS                                                  1:19-CR-39
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 63],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements     and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

May 1, 2020.

     The magistrate judge remanded Defendant to the custody of the

U.S. Marshal Service.

     The Court will conduct the Sentencing Hearing for Defendant

on Thursday, June 3, 2020, at 10:30 A.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: January 24, 2020


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       4
